DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerner et al. (2006/0042191, hereinafter Lerner.
Regarding claim 1, Lerner teaches an inflatable web, comprising: 
a first film ply 14; and 
a second film ply 16 sealed to the first ply via a plurality of generally transverse seals 22 to define a first and second inflatable chambers therebetween and an inflation region, the chambers being inflatable with a fluid and operable to contain the fluid, the sealed plies having a first longitudinal edge and a second longitudinal edge, 

wherein the separation region includes: 
a tear propagation line (24, 26) extending transversely across at least a portion of the web with an end of the tear propagation line terminating proximal to the first longitudinal edge of the web or the inflation region, wherein the tear propagation line is formed of a first plurality of perforations through the web, each perforation of the first plurality of perforations are separated from an adjacent perforation by a land having a first transverse length, and 
a tear initiation feature 28 formed of a second plurality of perforations 29, each perforation of the second plurality of perforations separated from an adjacent perforation by a land having a second transverse length, wherein the first transverse length is longer than the second transverse length, and wherein the tear initiation feature is close enough to the tear propagation line that a force imparted to the web via the tear initiation feature will facilitate the initiation of a tear of the web such that the tear propagates to an end of the tear propagation line and allowing for the tearing of the web to separate the first inflatable chamber from the second inflatable chamber.
See Figs. 1, 2, 4, and 6.
Regarding the limitation “wherein the first transverse length is longer than the second transverse length”, Lerner teaches the force for rupturing the 
Regarding claims 2 and 3, the tear initiation feature 28 is engaged by a user.
Regarding claim 4, the propagation lines (24, 26) running from a first longitudinal edge to a second longitudinal edge of the film are best seen in Fig. 4.
Regarding claim 5, a second line of weakness (one line 31) is best seen in Fig. 6.
Regarding claims 7 and 8, the second plurality of perforations 29 being offset from the longitudinal edges of the film is best seen in Fig. 4.
Regarding claim 9, the tear propagation perforation line and the tear initiation line are closed enough for a tear in the tear initiation features propagating to the tear propagation region.  See Fig. 1.
Regarding claim 10, the tear propagation line and the tear initiation line being longitudinally offset is best seen in Fig. 1.
Regarding claims 11 and 12, two tear propagation lines (24, 26) are best seen in Fig. 1.
Regarding claims 13 and 14, the tear initiation feature 28 positioned co-linearly between the tear propagation lines (24, 26) is best seen in Fig. 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (2006/0042191, hereinafter Lerner.
Regarding claim 6, Lerner teaches the invention substantially as claimed except for the length of the first plurality of perforations and the length of the second plurality of perforations being the same.
It would have been obvious to one having ordinary skill in the art at before the effective filling date of the claimed invention to make the lengths of the first plurality of perforations and the second plurality of perforations being the same, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (2006/0042191, hereinafter Lerner, in view of Speith-Herfurth et al. (2012/0187010), hereinafter Speith-Herfurth.
Lerner teaches the invention substantially as claimed except for the perforations on the tear propagation line and the tear initiation feature having circular shape and linear slit shape.

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use perforations in form of circular shape and linear slit shape in the inflatable web in Lerner.
Regarding using the circular perforations on the tear propagation line and the linear slit perforations on the tear initiation feature, this is an obvious matter of design choice since they would not affect functions of the tear propagation line and the tear initiation feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Webs with perforation lines of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724